Citation Nr: 1101530	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-29 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a seizure disorder as a 
residual of brain injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from May 1968 to May 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the above claim.  


FINDING OF FACT

The Veteran's statements regarding his head injury during service 
are credible, and the evidence of record otherwise relates a 
seizure disorder to an injury to the brain during active service.  


CONCLUSION OF LAW

A seizure disorder was incurred as a result of a head injury 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection 
for a seizure disorder as a residual of brain injury during 
service, the Board finds that any failure on the part of VA to 
notify and/or develop this claim pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010), cannot be considered prejudicial to the 
Veteran.  The Board will therefore proceed to consider the claim 
on the merits.  

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  In addition, service connection may also be granted on 
the basis of a post-service initial diagnosis of a disease, where 
the physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).

In each case where a Veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown by 
such Veteran's service record, the official history of each 
organization in which such Veteran served, such Veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).  

Although there is no contemporaneous evidence of in-service 
complaints or treatment for seizures or a head injury, the 
Veteran has asserted that his seizures are related to a head 
injury that occurred at the same time he sustained a back injury 
during an in-service fall in the summer of 1970.  Service 
treatment records only refer to back complaints and treatment 
arising out of the incident; however, the Veteran contends that 
his back was the area of primary injury, and this is why no 
mention is noted as to any trauma to the Veteran's head.  

The Veteran denies any post-service head injury and there is 
otherwise no evidence of such injury.

A private hospital discharge summary, dated in November 2005, 
reflects that the Veteran had been experiencing left-sided 
headaches during the previous month or two prior to this 
admission.  It was further noted that the Veteran had recently 
seen a neurologist because of his headaches, and that a computed 
tomography (CT) scan of the head conducted on November 15 had 
revealed an impression of old gliosis perhaps from previous head 
trauma.  Several days later, the Veteran developed dizziness and 
flashing lights before his vision, and then altered mental 
status.  More specifically, he was observed to have a generalized 
tonic clonic seizure with his entire body stiff and jerking, eyes 
wide/rolled back, and drooling.  He thereafter underwent gradual 
recovery over a two to three hour period.  

Further evaluation during this admission included magnetic 
resonance imaging (MRI) that revealed what appeared to be chronic 
gliosis deep in the left temporal lobe, and deep in the occipital 
lobes bilaterally.  This pattern was found to suggest gliosis 
from previous head trauma.  Indeed, in 1970, the reporting 
physician noted that while the Veteran was in the service, he 
"fell down two flights of stairs, had injury to cervical and 
lumbar spine, and closed head injury."  The examiner believed 
that it was likely that head trauma sustained at that time was 
the cause of the gliosis that was seen on his scan now.  The 
examiner noted that there was no other history of head trauma.  
On admission, it was noted that the Veteran had been loaded 
orally with Dilantin.  It was the examiner's impression that the 
Veteran had some scarring in the brain residual from head injury 
in 1970, and that on the day of admission, he had had a 
generalized seizure due to the previous head trauma, sleep 
deprivation, and Tramadol (which he took twice the day of the 
seizure).  The plan included a prescription of 200 milligrams of 
Dilantin two times a day.  It was anticipated that the Veteran 
would probably have two months of this therapy.  

In reviewing the record, damage (gliosis) to the left temporal 
lobe was noted both on head CT scans and on November 2005 MRI, 
which was found to be in part responsible for the seizure the 
Veteran experienced on November 18, 2005.  Thus, although the 
only evidence of a continuing seizure disorder is the two-month 
period of therapy allocated to treat the disorder, the Board will 
give the Veteran the benefit of the doubt, and find that the 
Veteran suffers from residuals of brain damage to the left 
temporal lobe, that has in turn resulted in a seizure disorder.  

In addition, while the Board recognizes that the service 
treatment records do not reflect any specific complaints with 
respect to seizures or head injury, the Board finds that the 
injury is consistent with the significant nature of the Veteran's 
in-service fall, the objective evidence of old damage to the 
brain is by itself evidence of old trauma to the brain, and that 
the record does not reflect any other explanation for the 
scarring.  In addition, while it is true that service treatment 
records only refer to back complaints and treatment arising out 
of the incident, the Board finds that the Veteran's contention 
that his back was the area of primary injury, and that this is 
why no mention was noted as to any trauma to the Veteran's head, 
is a reasonable explanation for the lack of any specific 
reference to the head in these records.  Thus, the Board 
concludes that the Veteran is a credible historian with respect 
to the alleged occurrence during service.  Consequently, since 
the Board has determined that the Veteran injured his head during 
service as alleged and the November 2005 private hospital 
examiner found that the Veteran's left temporal lobe damage and 
resulting seizure were the result of the head trauma during 
service, the Board finds that service connection for a seizure 
disorder as a residual of in-service brain injury is warranted.  


ORDER

Service connection for a seizure disorder as a residual of brain 
injury is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


